Electronically Filed
                                                      Supreme Court
                                                      SCAD-10-0000194
                                                      18-MAR-2011
                                                      10:47 AM
                           SCAD-10-0000194


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                  vs.


                    DANILO T. AGUILAR, Respondent.



                         ORIGINAL PROCEEDING

                          (ODC 10-070-8904)


                        ORDER OF DISBARMENT

     (By: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ.,

     and Intermediate Court of Appeals Chief Judge Nakamura,

                  assigned by reason of vacancy)


          Upon consideration of the Office of Disciplinary
Counsel’s Petition for Issuance of Reciprocal Discipline Notice,
our December 22, 2010 Notice and Order, Respondent Danilo T.
Aguilar’s lack of response to the notice and order, and the
record, it appears Respondent Aguilar was disbarred by the United
States District Court for the District of Hawai'i on November 24,
2010 after conviction upon 2 counts of money laundering.     It
further appears Respondent Aguilar was summarily suspended from
practice by the Supreme Court of Guam on September 10, 2010.       It
further appears that Respondent Aguilar does not maintain a
practice in this jurisdiction and delaying the effective date of
this order for thirty days, as provided by Rule 2.16(c) of the
Rules of the Supreme Court of the State of Hawai'i (RSCH), would
serve no purpose.    Therefore,
          IT IS HEREBY ORDERED that Respondent Danilo T. Aguilar

is disbarred, effective upon entry of this order.

          IT IS FURTHER ORDERED that, in addition to any other
requirements for reinstatement imposed by the Rules of the
Supreme Court of the State of Hawai'i, Respondent Aguilar shall
pay all costs of these proceedings as approved upon timely
submission of a bill of costs.
          IT IS FINALLY ORDERED that Respondent Aguilar shall,

within ten (10) days after the date of this order, file with this

court an affidavit in full compliance with RSCH Rule 2.16(d). 

          DATED: Honolulu, Hawai'i, March 18, 2011.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Simeon R. Acoba, Jr.
                                 /s/ James E. Duffy, Jr.
                                 /s/ Craig H. Nakamura




                                   2